     Case 2:19-cv-02159-JCM-BNW Document 51
                                         50 Filed 04/29/20
                                                  04/28/20 Page 1 of 3




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiff
 5
 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8   BRENNA SCHRADER, an individual, on
     behalf of herself and all others similarly
 9   situated,                                        Case No. 2:19-cv-02159-JCM-BNW

10                 Plaintiff,

11           vs.
                                                      STIPULATION TO EXTEND
12   STEPHEN ALAN WYNN; an individual;                DEADLINE FOR PLAINTIFF TO FILE
     MAURICE WOODEN, an individual, WYNN              A RESPONSE TO DEFENDANTS’
13   LAS VEGAS, LLC dba WYNN LAS VEGAS                MOTIONS TO DISMISS, MOTION
     a Nevada Limited Liability, WYNN                 FOR MORE DEFINITE STATEMENT
14   RESORTS, LTD, a Nevada Limited Liability         AND MOTION TO STAY
     Company; and DOES 1-20, inclusive; ROE           DISCOVERY; AND TO SET DATE
15   CORPORATIONS 1-20, inclusive,                    FOR DEFENDANTS’ REPLIES

16                 Defendants.                        (THIRD REQUEST – Response to
                                                      Motion to Dismiss, Motion for a More
17                                                    Definite Statement and Motion to Stay
                                                      Discovery)
18
                                                      (FIRST REQUEST – Defendants Replies
19                                                    to Plaintiff’s Responses to Motions to
                                                      Dismiss, Motion for More Definite
20
                                                      Statement, and Motion to Stay Discovery)
21
22
            IT IS HEREBY STIPULATED by and between Plaintiff, Brenna Schrader, (“Plaintiff”),
23
     through her counsel Burke Huber, at the Richard Harris Law Firm, and Defendants, Wynn Las
24
     Vegas, LLC (“Defendant Wynn, LLC”) and Wynn Resorts, Ltd. (“Defendant Resorts”), through
25
     their counsel Jackson Lewis P.C., Defendant, Stephen Alan Wynn (“Mr. Wynn”), through his
26
     counsel Peterson Baker, PLLC, and Defendant, Maurice Wooden (“Mr. Wooden”), by and
27
     through his counsel Kennedy & Couvillier, (collectively “Defendants”), that Plaintiff shall have
28
     Case 2:19-cv-02159-JCM-BNW Document 51
                                         50 Filed 04/29/20
                                                  04/28/20 Page 2 of 3




 1   an extension to May 8, 2020 to file a response to all pending motions, and Defendants shall file

 2   replies to Plaintiff’s responses to all pending motions on May 22, 2020.

 3               This Stipulation is submitted and based upon the following:

 4          1.        On March 6, 2020, Defendant Wynn, LLC filed a Motion to Dismiss [ECF No. 35]

 5   to which Defendant Resorts filed a Joinder [ECF No. 37]; Defendant Resorts filed a Motion to

 6   Dismiss [ECF No. 36]; Mr. Wynn filed a Motion to Dismiss [ECF No. 39]; and Mr. Wooden

 7   filed a motion for a more definite statement [ECF No. 33.]

 8          2.        In addition, Defendant Wynn, LLC and Defendant Resorts, filed a Motion to Stay

 9   Discovery [ECF No. 38], to which Mr. Wynn and Mr. Wooden each filed a Joinder [ECF Nos. 40,

10   42].

11          3.        Previously, on April 6, 2020, the parties stipulated to allow Plaintiff a 21-day

12   extension to file a response by May 1, 2020 to Defendants’ motions as listed above.

13          4.        Due to the complexity of the motions filed and the current complications made by

14   the Coronavirus, Covid19, the parties respectfully request the Court grant Plaintiff an additional

15   7-day extension up to and including May 8, 2020 to file a response to Defendants’ motions.

16          5.        In anticipation of potential Coronavirus obstacles and to avoid the need of filing an

17   additional stipulation, the parties also stipulate the Defendants’ Replies to Plaintiff’s responses to

18   the pending motions will be due two weeks later, on May 22, 2020.

19          6.        This is the third request for an extension of time for Plaintiff to file a response to

20   Defendants’ motions.

21          7.        This is the first stipulation related to Defendants’ replies.

22          8.        This request is made in good faith and not for the purpose of delay.

23          9.        Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

24   as waiving any claim and/or defense held by any party.

25   ///

26   ///

27   ///

28   ///

                                                         2
     Case 2:19-cv-02159-JCM-BNW Document 51
                                         50 Filed 04/29/20
                                                  04/28/20 Page 3 of 3




 1   Dated this 28th day of April, 2020.

 2     RICHARD HARRIS LAW FIRM                          JACKSON LEWIS P.C.
 3     /s/ Burke Huber                                  /s/ Deverie J. Christensen
       Richard Harris, Bar No. 505                      Deverie J. Christensen, Bar No. 6596
 4     Benjamin Cloward, Bar No. 11087                  Joshua A. Sliker, Bar No. 12493
       Burke Huber, Bar No. 10902                       Daniel Aquino, Bar No. 12682
 5     801 S. Fourth Street                             300 S. Fourth Street, Ste. 900
       Las Vegas, Nevada 89101                          Las Vegas, Nevada 89101
 6     Attorney for Plaintiff
       Brenna Schrader                                  Attorneys for Defendants
 7                                                      Wynn Las Vegas, LLC and Wynn Resorts,
 8                                                      Ltd.

 9     KENNEDY & COUVILLIER                             PETERSON BAKER, PLLC

10
11     /s/ Maximiliano Couvillier                       /s/ Nikki Baker
       Maximiliano D. Couvillier, Bar No. 7661          Nikki Baker, Bar No. 6562
12     3271 E. Warm Springs Road                        701 S. 7th Street
       Las Vegas, Nevada 89120                          Las Vegas, Nevada 89101
13     Attorney for Defendant                           Attorney for Defendant
       Maurice Wooden                                   Stephen Alan Wynn
14
15
16
                                                 ORDER
17
                                                 IT IS SO ORDERED:
18
19
20
21                                               United States District Court/Magistrate
                                                 UNITED   STATES     DISTRICT   JUDGEJudge
22
23                                                       April 29, 2020
                                                 Dated: _________________________
24
25
26
     4836-9391-3787, v. 1
27
28

                                                    3
